 

 

 

Case 7:15-cr-00005-NSR Document 312 Filed 03/27/20 Page 1 of 1

AIELLO CANNICK

Your rights © Our business

Robert J. Aiello
Deveraux L. Cannick

Jennifer Arditi
Of Counsel

John S. Esposito
Anthony J. Rattoballi

 

March 27, 2020

 

 

VIA ECF The VOSR Interim Conf. scheduled for April 3,
The Honorable Nelson S. Roman 2020 is adjourned until June 4, 2020 at 10:30 am.
United States Courthouse The Clerk of the Court is requested to terminate
Southern District of New York the motion (doc. 312). — -,
300 Quarropas Street Dated: March 27, 2020 SO ORDERED. “— a
White Plains, New York 10601 ie fy
Ce
Re: — United States v. Kevin Mallon ‘Nelson S. Roman, U.S.DJ.

Docket No.: 18-Cr-00005 (NSR)-0Q
Dear Judge Roman:

We are the attorneys for Kevin Mal lory. Mr. Mallory is scheduled to appear
Honor on April 3.2020 for 4 status conference

Given Mr. Mallory’s medical issues and the coronavirus, the parties respectful |:
that the matter be re-calendared to 45 to 60 days out

Thank you in advance for your consideration

en submitted, Z

* a eee e

Deveraux L. Cannttk *

DLC/ad

ec: AUSA Benjamin Gianforti, via email
===-Probation Officer Kevin Mulchay, via email

  

TE POTD GAICA SF ET
ti HLECTRONICALLY

 

 
